201 F.2d 55
BOOTH NEWSPAPERS, Inc.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11540.
United States Court of Appeals Sixth Circuit.
December 5, 1952.

Clarence A. Bradford, Detroit, Mich., and Rollin Browne, New York City, for petitioner.
Charles W. Davis, Charles S. Lyon, Ellis N. Slack, Mason B. Leming and Claude R. Marshall, Washington, D. C., for petitioner. Argued by S. Dee Hanson, Washington, D. C.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
On the hearing of this petition for review of a decision of the Tax Court of the United States, it appears from the record and from the briefs and the oral arguments in the cause that the single issue is whether the Commissioner of Internal Revenue erred in including in taxable income for each of the years in controversy payments to the taxpayer of advance subscriptions for newspapers to be delivered in a succeeding year;


2
And, inasmuch as the findings of fact of the Tax Court are not challenged by the petitioner and for the reasons stated in its opinion, the Tax Court held correctly that the Commissioner had properly included the amount of prepaid subscriptions as income in the year in which such subscriptions were paid, for the reason that the taxpayer kept its books and filed its returns on a cash receipts and disbursements method of accounting, except as to the prepaid subscriptions, and that a "hybrid system" of accounting is not recognized by the Revenue Acts, the Supreme Court having disapproved of "a divided and inconsistent method of accounting not properly to be denominated either a cash or an accrual system", Security Flour Mills Co. v. Commissioner of Internal Revenue, 321 U.S. 281, 64 S.Ct. 596, 599, 88 L.Ed. 725;


3
The decision of the Tax Court is affirmed.